Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/581,947 filed on 23 January 2022. This application claims PROV 63/174,969 filed on 14 April 2021 and claims PROV 63/143,193 filed on 29 January 2021.  	The amendment filed 13 September 2022 amends claim 1 and withdraws claims 9-15. 	Claims 1-8 and 16-23 are presented for examination.

Election/Restrictions
Applicant’s election of Group I (claims 1-8 and 16-23) without traverse in the reply filed on 13 September 2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022. Examiner recommends cancelling the withdrawn claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 250 (FIG. 2).   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 3 recites “the first round-trip time” and “the second round-trip time.” Examiner interprets these limitations to have sufficient antecedent basis from the “a first round-trip transit” limitation and the “a second round-trip transit” limitation.
Claim 4 recites “the first and second performance information.” Examiner interprets this limitation to have sufficient antecedent basis from “the performance information received in response to the first edge probe” and “the performance information received in response to the second edge probe” limitations introduced in claim 3.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: edge probe generator, transmitter, receiver, and edge compute node selector in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites edge probe generator, transmitter, receiver, and edge compute node selector. As described above, the disclosure does not provide adequate structure to perform the claimed function of “edge probe generator that generates a plurality of edge probes,” “transmitter transmits a first edge probe to a first edge compute node,” “a receiver that receives a first response,” and “edge compute node selector that selects a preferred edge compute node.” For instance, the specification in FIG. 2C discloses a device 201 that comprises an edge probe generator 202 and an edge compute node selector 240. Paragraph 0033 of the specification states “the device or application 201 comprises an edge probe generator 202 that transmits edge probes over one or more interfaces to a network 204 with a transmitter, and an edge probe selector 240 that receives the response to the edge probe from the network 204 with a receiver and processes the response to the edge probe taking an action based upon the response.” There are no limitations that provide adequate structure detailing how these components are integrated into the device 201. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of this examination, Examiner will interpret the limitations to be directed to a network device comprising a processor and memory, wherein the memory comprises the edge probe generator, transmitter, receiver, and edge compute node selector.
Claims 2 – 8 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites edge probe generator, transmitter, receiver, and edge compute node selector that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, the specification in FIG. 2C discloses a device 201 that comprises an edge probe generator 202 and an edge compute node selector 240. Paragraph 0033 of the specification states “the device or application 201 comprises an edge probe generator 202 that transmits edge probes over one or more interfaces to a network 204 with a transmitter, and an edge probe selector 240 that receives the response to the edge probe from the network 204 with a receiver and processes the response to the edge probe taking an action based upon the response.” There are no limitations that provide adequate structure detailing how these components are integrated into the device 201. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner will interpret the limitations to be directed to a network device comprising a processor and memory, wherein the memory comprises the edge probe generator, transmitter, receiver, and edge compute node selector.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 – 8 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claim 3 recites “wherein the first and second responses comprise a first time associated with a first round-trip transit of the first edge probe to the first edge compute node.” Claim 1 states that the “second response corresponding to the second edge probe.” One having ordinary skill in the art would not understand how a second response comprises a first time associated with a first edge compute node. Thus, this claim is indefinite. For the purpose of this examination, Examiner will interpret the limitation to mean “wherein the first response comprises a first time associated with a first round-trip transit of the first edge probe to the first edge compute node.”
Claim 4 fails to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claim 20 recites “the computation time delay” and “the round-trip response delay.” There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the networking delay.” There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the performances of the first and the second edge compute nodes.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0232498 A1 to Zhang et al and in view of US PGPUB 2002/0177910 A1 to Quarterman et al.
Regarding Claim 1, Zhang discloses a network device (FIG. 6 and 0028 provides for apparatus 600) comprising:  	an edge probe generator (FIG. 6, task generating module 602) that generates a plurality of edge probes that facilitate generation of time information related to a plurality of edge compute nodes (0032, 0045, and 0117 provides for generates different test tasks, i.e. a plurality of edge probes, that facilitate generation of a start time and duration, i.e. time information, related to different edge devices of a plurality of edge devices);  	a transmitter coupled to the edge probe generator (FIG. 6, delivering module 603), the transmitter transmits a first edge probe to a first edge compute node and transmits a second edge probe to a second edge compute node (0037 and 0045 provides for delivering/transmitting a test task to a first edge device and delivering another test task to a second/different edge device), the first and second edge compute nodes being in the plurality of edge compute nodes (FIG. 4b and 0045 provides for a first edge device and a different edge device in a cluster of edge devices); and 	a receiver (FIG. 6 and 0041 provides for  apparatus 600 comprising an interface) that receives a first response corresponding to the first edge probe and receives a second response corresponding to the second edge probe (0041, 0045, and 0063 provides for receiving a test result corresponding to the first edge device and receiving a test result corresponding to the second/different edge device). 	Zhang doesn’t explicitly disclose an edge compute node selector that selects a preferred edge compute node based at least in part on time information derived from the first and second responses, the preferred edge compute node being within the plurality of edge compute nodes. 	Quarterman, in a similar field of endeavor, discloses an edge compute node selector that selects a preferred edge compute node based at least in part on time information derived from first and second responses (0032, 0098, and 0194 provides for Ratings/an edge compute node selector that selects/displays an ISP node based at least in part of the measured performance/reply timestamp derived from destination pings), the preferred edge compute node being within a plurality of edge compute nodes (0053-0054 provides for the ISP nodes being within a plurality). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Quarterman for displaying ping results. The ISP node view-list of Quarterman, when implemented with the edge computing tests of the Zhang system, will allow one of ordinary skill in the art to evaluate multiple nodes within a system in order to identify the ideal device and path for communication. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the ISP node view-list of Quarterman with the edge computing tests of the Zhang system for the desirable purpose of determining the best connections based on measured performance of an edge computing system.
Regarding Claim 2, the Zhang/Quarterman system discloses the network device of claim 1 wherein each one of the plurality of edge probes specifies one or more edge computing tests for an edge compute node (Zhang, 0043 provides for test tasks for the edge device).
Regarding Claim 3, the Zhang/Quarterman system discloses the network device of claim 1 wherein the first and second responses comprise a first time associated with a first round-trip transit of the first edge probe to the first edge compute node; the first round-trip time comprising a combination of the network time information and the performance information received in response to the first edge probe (Quarterman, FIG. 1 step 14, 0044, and 0216 provides for wherein the first received signal comprises a timestamp associated with a round trip of the ping to the first ISP node; the round trip time comprising a combination of timestamps/network time and distance/performance information); and a second time associated with a second round-trip transit of the second edge probe to the second edge compute node, the second round-trip time comprising a combination of the network time information and the performance information received in response to the second edge probe (Quarterman, FIG. 1 step 14, 0044, and 0216 provides for wherein the second received signal comprises a second timestamp associated with a second round trip of the second ping to the second ISP node, the second round trip time comprising a combination of timestamps/network time and distance/performance information). 	Same motivation as claim 1.
Regarding Claim 4, the Zhang/Quarterman system discloses the network device of claim 3 wherein the first and second performance information correlate to performance characteristics of the first and second edge compute nodes relative to a particular type of application (Zhang, 0035-0036, 0041, and 0046 provides for wherein the performance information correlates to attributes of edge devices relative to an iOS or android operation system/type).
Regarding Claim 5, the Zhang/Quarterman system discloses the network device of claim 1 wherein the preferred edge compute node is selected by determining which edge compute node within the plurality of edge compute nodes has a desired time information (Quarterman, 0194 and 0215 provides for performance metrics comprise latency). 	Same motivation as claim 1.
Regarding Claim 6, the Zhang/Quarterman system discloses the network device of claim 5 wherein the desired time information is the shortest latency or delay (Quarterman, 0194 and 0215 provides for performance metrics comprise latency). 	Same motivation as claim 1.
Regarding Claim 7, the Zhang/Quarterman system discloses the network device of claim 1 wherein the preferred edge compute node is selected by determining which edge compute node within the plurality of edge compute nodes provides a highest performance associated with a particular application (Quarterman, 0198 and 0215 provides for determining which edge device provides a rating indicate of a highest performance level). 	Same motivation as claim 1.
Regarding Claim 8, the Zhang/Quarterman system discloses the network device of claim 7 wherein the preferred edge compute node is selected based on at least one of an estimation of jitter, computed statistical distributions related to performance (Quarterman, 0031, 0065, and 0151 provides for characterized distribution), calculated averages related to performance (Zhang, 0115 provides for calculating an average value of operation) and measured determinism of computation times. 	Same motivation as claim 1.
Regarding Claim 16, similar rejection whether the network device of claim 1 teaches the method of claim 16.
Regarding Claim 17, similar rejection whether the network device of claim 2 teaches the method of claim 17.
Regarding Claim 18, the Zhang/Quarterman system discloses the method of claim 16 wherein the time information is a measure or estimate of time delay (Quarterman, 0044 provides for “noting the timestamp for that reply when it arrives and then calculate the time taken from transmit to reply”). 	Same motivation as Claim 16.
Regarding Claim 19, the Zhang/Quarterman system discloses the method of claim 16 wherein the response from the edge compute node includes a timestamp (Quarterman, 0044 provides for timestamps). 	Same motivation as Claim 16.
Regarding Claim 20, the Zhang/Quarterman system discloses the method of claim 16 wherein the computation is performed, with the computation time delay being part of the round-trip response delay (Quarterman, 0044 and 0216 provides for timestamp response computation is performed in response to round trip lengths). 	Same motivation as Claim 16.
Regarding Claim 21, the Zhang/Quarterman system discloses the method of claim 16 wherein the networking delay is further estimated by networking tests (Zhang, 0043 provides for test tasks).
Regarding Claim 22, the Zhang/Quarterman system discloses the method of claim 16 wherein the computation is designed to provide uniformly comparable computing times that enable comparisons between the performances of the first and the second edge compute nodes (Examiner interprets this to be an intended use limitation).
Regarding Claim 23, the Zhang/Quarterman system discloses the method of claim 16 wherein edge probes and their responses are used to estimate one or more of speed, latency (Quarterman, 0194 and 0215 provides for performance metrics comprise latency), jitter, statistical distributions, averages, statistics, loss, availability, reliability, repeatability, throughput, scalability, privacy, security, efficiency, computing speed, computing time, determinacy, repeatability, scalability, throughput, CPU, graphics, memory, disk, or network performance of the first edge compute node and the second edge compute node. 	Same motivation as claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2021/0409478 A1 to Choi et al discloses collecting resource usage of edge devices.
US Patent 11,089,092 B1 to Seibel et al discloses selecting the optimal edge station based on network speed.
US PGPUB 2020/0142735 A1 to Maciocco et al discloses fingerprinting a resource to determine utilization metrics.
US PGPUB 2022/0231952 A1 to Barton et al discloses an edge device that selects the optimal point of presence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459